Attorney’s Docket Number: TSMP20200722US01
Filing Date: 07/29/2020
Claimed Priority Date: 04/28/2020 (Provisional 63/016,352) 
Applicants: Lu et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 07/06/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 07/06/2022, responding to the Office action mailed on 04/06/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 9-11 and 26, and added new claims 27-30. Accordingly, pending in this application are claims 1-8, 12-14, 21-25, and 27-30.

Response to Amendment
Applicant’s amendments to the Drawings have failed to overcome all the objections to Drawings previously set forth in the Non-Final office action mailed on 04/06/2022. Accordingly, some of the objections to Drawings stand, as detailed below. 
Applicant’s amendments to the Specification have overcome the objections to Specification previously set forth in the same Office action. Accordingly, all objections to the Specification are withdrawn. 
Applicant’s amendments to the claims have overcome the claim rejections under 35 U.S.C. 112, 35 U.S.C. 102, and 35 U.S.C. 103, as previously formulated in the same Office action. However, some of the previously presented prior-art remains relevant, and new grounds for rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Drawings
The drawings are objected to because:
- Figs. 9, 10A-B, and 13-14 depict a rightmost 4th dielectric layer 501 overlapping block layer 203, while it should be depicted as aligned with the inner sidewall of said barrier, in accordance with the feature arrangement depicted in Fig. 8 and a subsequent recessing step described in Par. [0050], and for consistency with the instant amendments to the other 4th dielectric layers 501 in the same figures.
- Figs. 10A-B and 14 depict reference characters "103" and "105" with lead lines to fin feature 107, or gate stack 1005 and GAA nanostructure 1303 features, respectively. However, the associated disclosure specifically states that “In an embodiment the structure may be thinned using, for example, a chemical mechanical polishing process which will remove portions of the sixth dielectric material 801, the fourth dielectric material 501, the liner 109, the second masking layer 105, the first masking layer 103, and, in some embodiments, portions of the fins 107” (see, e.g., Specification, Par. [0050], L. 3-7). Accordingly, reference characters "103" and "105" should be removed from Figs. 10A-B and 14, for consistency with the instant amendments to Fig. 9.
- Fig. 11A depicts a cross-section along gate stack 1005. However, reference character "1007" (associated with S/D regions) is also present with a lead line to the same gate stack 1005 feature. The reference character “1007” should be deleted from Fig. 11A, and added instead to Fig. 11B, to identify the epitaxial S/D regions on fins 107.
- Fig. 14 depicts a leftmost GAA nanostructure stack with a “box” drawing artefact between the lowermost nanostructure feature 1303 and the surface of dielectric 201. The “box” should be removed, as it should instead be a gap filled with gate material 1005, similar to the neighboring GAA nanostructure stack across isolation region 102.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note: The examiner acknowledges that Applicant is entitled to be his own lexicographer, and that limitations directed to an insulation/insulative/dielectric fin are not limited to a substantially “wall-shaped” feature, as commonly understood in the art, but may include additional dielectric layers proximate to the base of said feature (see, e.g., claim 8, L. 2-10 or claim 21, L. 4-12, as mapped to Drawings, e.g., Figs. 10A-B and 11A-B). Accordingly, similar breadth of meaning and interpretation is applied to the prior art search and claim examination.     
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US2020/0105535).

Regarding Claim 1, Lin (see, e.g., Fig. 5 and Par. [0025]-[0033]), shows all aspects of the instant invention including a semiconductor device comprising:
- a plurality of semiconductor fins (e.g., fins 114) protruding over a substrate (e.g., substrate 112)
- an isolation layer (e.g., oxide liner layer 132) covering a bottom portion of the plurality of semiconductor fins
- a blocking layer (e.g., dielectric layer 134) covering at least a portion of the isolation layer
- an insulation fin structure located at least partially over the blocking layer and between a first one of the plurality of semiconductor fins and a second one of the plurality of semiconductor fins, wherein the insulation fin structure comprises a bottom portion made of a conformal nitride material (e.g., spacer material layer 140/144 of nitride) and a seamless top portion made of an oxide material (e.g., dielectric layer 150/152 of metal oxide), wherein the seamless top portion covers a top surface of the conformal nitride material (see, e.g., Fig. 5: 152 in contact with meandering top surface of 144).
Regarding Claim 2, Lin (see, e.g., Fig. 5 and Par. [0032]) shows that the seamless top portion (e.g., 152) comprises a high-k dielectric material (e.g., oxide of Hf).
Regarding Claim 4, Lin (see, e.g., Fig. 5 and Par. [0032]) shows that the seamless top portion 152 comprises a metal oxide, e.g., oxide of Hf. Therefore, Lin shows that the seamless top portion (e.g., 152) comprises hafnium oxide.
Regarding Claim 29, Lin (see, e.g., Fig. 5 and Par. [0029]) shows that the nitride material (e.g., 140/144) is silicon nitride (e.g., silicon nitride).
Regarding Claim 30, Lin (see, e.g., Fig. 5 and Par. [0029]) shows that the nitride material (e.g., 140/144) is SiCN (e.g., silicon carbon nitride).

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US2020/0105583).

Regarding Claim 1, Wang (see, e.g., Figs. 17A-C and Par. [0039]-[0052]), shows all aspects of the instant invention including a semiconductor device comprising:
- a plurality of semiconductor fins (e.g., fins 52) protruding over a substrate (e.g., substrate 50)
- an isolation layer (e.g., liner 54) covering a bottom portion of the plurality of semiconductor fins
- a blocking layer (e.g., STI material 56) covering at least a portion of the isolation layer
- an insulation fin structure located at least partially over the blocking layer and between a first one of the plurality of semiconductor fins and a second one of the plurality of semiconductor fins, wherein the insulation fin structure comprises a bottom portion made of a conformal nitride material (e.g., liner 58 of silicon nitride) and a seamless top portion made of an oxide material (e.g., material 60/61 of hafnium oxide), wherein the seamless top portion covers a top surface of the conformal nitride material (see, e.g., Fig. 17A: 61 in contact with meandering top surface of 58)


Regarding Claim 2, Wang (see, e.g., Figs. 17A-C and Par. [0044]) shows that the seamless top portion (e.g., 61) comprises a high-k dielectric material (e.g., hafnium oxide).
Regarding Claim 4, Wang (see, e.g., Figs. 17A-C and Par. [0044]) shows that the seamless top portion (e.g., 61) comprises hafnium oxide.
Regarding Claim 5, Wang (see, e.g., Figs. 17A-C and Par. [0039]-[0052]) shows a shallow trench isolation located on an opposite side of the first one of the plurality of semiconductor fins (e.g., left 52 in 50A) from the insulation fin structure, the shallow trench isolation comprising a first material (e.g., 54 or 56) free from overlying portions of the nitride material and free from overlying portions of the oxide material (e.g., 58 and 61 are not present over 54 or 56).
Regarding Claim 6, Wang (see, e.g., Figs. 17A-C and Par. [0039]-[0052]) shows an isolation structure located on an opposite side of a second one of the plurality of semiconductor fins (e.g., right 52 in 50A or left 52 in 50B) from the insulation fin structure, the isolation structure comprising the first material (e.g., 54), a second dielectric material (e.g., 56), a third dielectric material (e.g., 58) embedded within the second dielectric material, and a fourth dielectric material (e.g., 61).

Claims 1, 2, 4, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US2020/00667178).

Regarding Claim 1, Li (see, e.g., Figs. 17A-B or 18A-B, and Par. [0014]-[0028]), shows all aspects of the instant invention including a semiconductor device comprising:
- a plurality of semiconductor fins (e.g., fins 112 and 114) protruding over a substrate (e.g., substrate 100)
- an isolation layer (e.g., dielectric layer 120) covering a bottom portion of the plurality of semiconductor fins
- a blocking layer (e.g., dielectric layer 130) covering at least a portion of the isolation layer
- an insulation fin structure located at least partially over the blocking layer and between a first one of the plurality of semiconductor fins and a second one of the plurality of semiconductor fins, wherein the insulation fin structure comprises a bottom portion made of a conformal nitride material (e.g., dielectric layer 140 of  nitride) and a seamless top portion made of an oxide material (e.g., isolation 200 of hafnium oxide), wherein the seamless top portion covers a top surface of the conformal nitride material (see, e.g., Fig. 17B)
Regarding Claim 2, Li (see, e.g., Figs. 17A-B and Par. [0014]-[0028]) shows that the seamless top portion (e.g., 200) comprises a high-k dielectric material (e.g., hafnium oxide).
Regarding Claim 4, Li (see, e.g., Figs. 17A-B and Par. [0028]) shows that the seamless top portion (e.g., 200) comprises hafnium oxide.
Regarding Claim 21, Li (see, e.g., Figs. 17A-B, and Par. [0014]-[0028]), shows all aspects of the instant invention including a semiconductor device comprising:
- a first fin and a second fin (e.g., fin structures 116,118) over a semiconductor substrate (e.g., semiconductor substrate 100), a first region being located between the first fin and the second fin
- a dielectric fin located within the first region, the dielectric fin comprising:
a first dielectric material (e.g., dielectric layer 120 of SiN, SiO2, or SiON)
a second dielectric material overlying the first dielectric material (e.g., low-K flowable oxide material 134), the second dielectric material being different from the first dielectric material 
a third dielectric material overlying and in direct physical contact with the second dielectric material (e.g., high-K material dielectric layer 140), the third dielectric material being different from the second dielectric material, the third dielectric material being free from seams and voids, wherein external sidewalls of the third dielectric material are aligned with external sidewalls of the second dielectric material (see, e.g., Fig. 17B)
a fourth dielectric material (e.g., ILD layer 190) in physical contact with both a top surface of the third dielectric material and a sidewall of the third dielectric material, the sidewall being at a right angle to the top surface
a blocking layer (e.g., dielectric layer 130) between the first dielectric layer and the second dielectric layer.
Regarding Claim 22, Li (see, e.g., Figs. 17A-B, and Par. [0014]) shows that the first dielectric material (e.g., 120) comprises silicon oxide (e.g., silicon oxide).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US2020/0105535).

Regarding Claim 27, Lin is silent about the isolation layer having a thickness of between about 12 nm and about 15 nm. Therefore, Lin shows all aspects of the instant invention (see, e.g., paragraphs 11 above), except for the claimed thickness of the isolation layer. However, it is also noted that the specification fails to provide teachings about the criticality of having said thickness between about 12 nm and about 15 nm, and the courts have held that differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such widths are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, and since Lin teaches at least a thickness known in the art, it would have been obvious to one of ordinary skill in the art to use these thickness values in the device of Lin.
CRITICALITY: The specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1939 (Fed. Cir. 1990).
Regarding Claim 28, Lin is silent about the blocking layer having a thickness of between about 2 nm and about 3 nm. Also, see comments stated above in Par. 32-34 with regards to Claim 27, which are considered repeated here, as applied to the thickness of the blocking layer.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US2020/0105535) in view of Park et al. (US2015/0325575).

Regarding Claim 3, while Lin (see, e.g., Fig. 5 and Par. [0032]) shows that the seamless top portion 152 comprises a high-k dielectric material, such as hafnium oxide, he is silent about 152 comprising tungsten oxide. Park (see, e.g., Fig. 15 and Par. [0134]), on the other hand and in the related field of isolation structures, teaches forming isolation structure 175 between neighboring transistors 111, wherein said isolation structure material can be a high-k dielectric material including hafnium oxide or tungsten oxide.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have either one of hafnium oxide or tungsten oxide as the material of the seamless top portion in the structure of Lin, as suggested by Park, because these are known in the semiconductor art as being suitable high-k dielectric materials for implementing isolation structures. See In re KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US2020/0105583) in view of Hsu et al. (US2020/0091311).

Regarding Claim 7, Wang is silent about the first one of the semiconductor fins being part of a static random access memory device. Hsu (see, e.g., Figs. 15A-E and Par. [0020]), on the other hand and in the same field of endeavor, teaches that a scheme of implementing dielectric fins 118 between spaced apart fins 106 is equally applicable to FinFET logic devices and FinFET memory devices (e.g., SRAMs).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first one of the semiconductor fins being part of a static random access memory device, in the structure of Wang, because the implementing dielectric fins between spaced apart semiconductor fins is known to be at least applicable to FinFET SRAMs, as suggested by Hsu, and implementing a known insulation arrangement in a known applicable device would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 8 and 12-14 are allowable.
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims filed on 07/06/2022 have been considered but are moot in view of the new grounds of rejection.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose semiconductor devices comprising dielectric fins, and having some features similar to the instant inventions.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Reminder of page intentionally left blank








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814